          Case 2:20-mj-00446-BNW Document 12
                                          11 Filed 06/08/20
                                                   06/05/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Andrew Wong
 3   Nevada State Bar No. 14133
 4   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577
 6
     Andrew_Wong@fd.org
 7
     Attorney for Darnell Cooley
 8
 9                         UNITED STATES DISTRICT COURT

10                                 DISTRICT OF NEVADA
11
     United States of America,
12
                                                 Case No. 2:20-mj-446-BNW
13                         Plaintiff,

14         v.                                    Motion for Leave to File a Reply in
                                                 Support of Defendant’s Motion for
15   Darnell Cooley,
                                                 Order that Darnell Cooley be
16                                               Immediately Tested for COVID-19
                           Defendant.
                                                 [ECF No. 4]
17
18
           Defense counsel reviewed the Government’s Opposition to Defendant’s
19
20   Motion for Immediate COVID-19 Testing, filed yesterday, ECF No. 10. Defense

21   counsel is surprised by the government’s response. First, at Mr. Cooley’s initial

22   appearance on Monday, June 2, the government represented that it would not be

23   opposing Mr. Cooley’s request for testing, yet, three days later, it takes the opposite

24   position without explanation. See ECF No. 2. Second, the government does not
25   have standing to oppose Mr. Cooley’s request for testing as it is exclusively a
26   matter of his own medical care and access to counsel. See ECF No. 4 at 1 n.1. Third,
          Case 2:20-mj-00446-BNW Document 12
                                          11 Filed 06/08/20
                                                   06/05/20 Page 2 of 3




 1   the government’s opposition appears to speak for the United States Marshals
 2   Service without indicating that it in fact conferred with the U.S. Marshals before
 3   representing its position. It also seems unlikely the government conferred with the
 4   U.S. Marshals prior to filing its opposition as testing is in U.S. Marshals’ interest
 5   given that Deputy Marshals have been and will be in close contact with Mr. Cooley
 6   during his transport.
 7
            Likewise, the government’s suggestion that COVID-19 tests are scarce is
 8
     directly contrary to the testimony of NSDC Warden Koehn during the evidentiary
 9
     hearing in United States v. Cox stating he had access to as many tests as needed.
10
     Compare ECF No. 10 at 4 (“These protocols reduce the need for facility wide
11
     testing, allowing the limited supply of testing materials to be used for those who
12
     exhibit COVID-19 symptoms.”) with Trans. of April 30, 2020 Hr’g. (ECF No. 46) at
13
     17, United States v. David Cox¸ 2:19-cr-00271-RFB-VCF (Q: “How many test kits
14
     do you have access to?” A: “As many as needed.”).
15
           For all of these reasons, the Court should grant Mr. Cooley’s request for
16
     testing. At this point, the Court has not ordered a reply brief in support of the
17
18   request. Should a reply be beneficial to the Court, Mr. Cooley could file one by

19   Tuesday, June 9.

20         DATED this June 5, 2020.

21   IT IS ORDERED that ECF                    Respectfully submitted,
     No. 11 is GRANTED.
22                                             RENE L. VALLADARES
     IT IS SO ORDERED                          Federal Public Defender
23
24   DATED: June 08, 2020                By:   /s/ Andrew Wong
                                               Andrew Wong
25                                             Assistant Federal Public Defender
26
                                                2
     __________________________________________________
     BRENDA WEKSLER
     UNITED STATES MAGISTRATE JUDGE
          Case 2:20-mj-00446-BNW Document 12
                                          11 Filed 06/08/20
                                                   06/05/20 Page 3 of 3




 1                                 Certificate of Service

 2         I certify that on June 5, 2020, I electronically filed the foregoing with the
 3   Clerk of the Court for the United States District Court for the District of Nevada
 4   by using the CM/ECF system. Participants registered CM/ECF users will be
 5   served by the CM/ECF system. The following non-CM/ECF participants will be
 6   served by U.S. Mail:
 7         Darnell Cooley
           Nevada Southern Detention Center
 8
           2190 E. Mesquite Ave.
 9         Pahrump, NV 89060

10
11                                             /s/ Brandon Thomas
                                               Employee of Federal Public Defender
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                3
